Motion for Rehearing Granted, Memorandum Opinion filed October 24, 2017
Withdrawn, Appeal Reinstated, and Order filed December 21, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00462-CV
                                  ____________

                          ALI YAZDCHI, Appellant

                                       V.

KENNETH MINGLEDORFF AKA MINGLEDORFF LAW FIRM, Appellee


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-66361

                                    ORDER

      On October 24, 2017, this court issued an opinion dismissing this appeal.
On November 8, 2017, appellant filed a motion for rehearing. The motion is
GRANTED.

      This court’s opinion filed October 24, 2017, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.